DETAILED ACTION
This Notice of Allowability is in response to the filing of an After Final Consideration Pilot 2.0 (AFCP 2.0) request, and amendments contained therein. As per the AFCP 2.0, claim 1 has been amended, claim 11 has been cancelled, and no claims have been added. Thus, claims 1, and 3-9 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to disclose all of the claimed structural and functional limitations of the independent claim. Specifically, the prior art of record fails to disclose an oral cavity washing device with: a body unit including a tank, a pump, a case, a tube for the liquid, an operation part, a washing unit to discharge liquid, a seal between parts of the case, an upper surface of the case in the same plane as the upper surface of the tank and forming a sealed member, an upper lid for an upper opening, a bottom lid for a lower opening, a second seal between the case and operation part that is waterproof, and the upper lid being fixed so as to be non-movable relative the case body. 
The closest prior art of record is: Wagner et al. (US Pub. 2015/0182319), Senff et al. (US Pub. 2017/0209234), and Luettgen et al. (US Pub. 2016/0151133).
Wagner discloses a similar oral hygiene device with a body unit including a tank, a pump, a case, a tube for the liquid, an operation part on the upper surface of the case, a washing unit to discharge liquid, a seal between parts of the case, an upper surface of the case in the same plane as the upper surface of the tank and forming a sealed member, an upper lid for an upper opening, a bottom lid for a lower opening, a second seal between the case and operation part that is waterproof, and the upper lid being fixed so as to be non-movable relative the case body. Wagner fails to disclose an operation part on the upper surface of the case, a first seal between parts of the case body and operation part to seal a joint between the upper lid and case body, a second seal to seal a joint portion between the case and operation part to form waterproof seal, nor the upper lid being fixed so as to be non-movable relative the case body. 
Senff likewise teaches a similar oral hygiene device, and further teaches an operation part on the upper surface of the case, a first seal between parts of the case body and operation part to seal a joint between the upper lid and case body. Senff fails to teach a second seal to seal a joint portion between the case and operation part to form waterproof seal, nor the upper lid being fixed so as to be non-movable relative the case body. 
Luettgen likewise teaches a similar oral hygiene device, and further teaches a second seal to seal a joint portion between the case and operation part to form waterproof seal. Luettgen fails to teach the upper lid being fixed so as to be non-movable relative the case body. 
Thus, the prior art of record, either alone or in combination, fails to disclose all of the claimed structural and functional limitations of independent claim 1. Hence, the application is deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        /JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785